DETAILED ACTION
This action is responsive to the application filed on August 09, 2019, which is a continuation of 15/854,294, filed on December 26, 2017, now US Pat. No. 10/430,171. 
Claims 1-20 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated August 09, 2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Drawings 
The drawings filed on August 09, 2019 is acceptable for examination purposes.

Specification
The disclosure is objected to because of the following informalities: The specification does not contains the CROSS-REFERENCE TO RELATED APPLICATIONS area. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.    	Claims 1-7 are rejected on the ground of obviousness-double patenting as being unpatentable over claims 1-5 and 9-10 of the Patent No. 10/430,171 in view of Madsen et al. (US Pub. No. 2015/0074659). 
Instant application
Pat. No. 10,430,171

1. A system comprising: 
a memory; anda processor communicatively coupled to the memory, wherein the processor is configured to perform a method comprising:
detecting an event relating to a core deployment pattern;
querying, in response to the event, a tool registry to identify one or more extension deployment patterns for use with the core deployment pattern;
retrieving, based upon the query, one or more extension deployment components, the one or more extension deployment components including at least one monitoring component that is configured to monitor a component of the core deployment pattern;
identifying one or more instances of the core deployment pattern that are executing on a computing system; and
deploying at least one of the one or more extension deployment components on top of one or more instances of the one or more core deployment patterns, causing the at least one monitoring component to be installed on the respective instances.
Claim 1
1. A system for deploying extensions to core deployment patterns stored in a first software repository, the system comprising: at least one computer processor circuit and at least one computer readable medium storing executable instructions that when executed, cause the processor to: detect an event relating to registration of a component in a deployment pattern;  query, in response to the event, a tool registry to identify one or more extension deployment patterns for use with one or more core deployment patterns;  retrieve, based upon the query, one or more extension deployment components from a second software repository;  and deploy at least one of the one or more extension deployment components on top of one or more deployed instances of the one or more core deployment patterns, causing management agents to be installed on the respective instances, wherein the management agents are configured to monitor at least one component of the respective instances of the core deployment patterns.


Claim 1 is a broader version of claim 1 of Patent 10/430,171, however, this patent also fail to particularly show the limitation(s) in bold below, as this being the only difference between the claims.

However, Madsen teaches “identifying one or more instances of the core deployment pattern that are executing on a computing system;” (see paragraphs [0029]-[0031 and figure 1, to manage the virtual computing environment 101, the example virtual computing environment 101 of FIG. 1 includes an example virtualization manager 112. The example virtualization manager 112 provides a single point of control (or point of access) to the virtual computing environment 101. In the illustrated example, the virtualization manager 112 manages the assignments of virtual machines 110 to be virtualized on corresponding ones of the host machines 104, and manages the assignments of resources of the host machines 104 to the virtual machines 110.  In the illustrated example, the virtual computing environment 101 is accessible via an example management client 114. For example, a virtual machine 110 in the virtual computing environment 101 may be accessed via a web access interface such as an example web browser 116 of the client 114.  In some examples, the virtualization manager 112 may include one or more interfaces that enable other applications to manage the example virtual computing environment 101 and access the example virtualization platforms 108 and/or the example virtual machines 110.  In addition, for simplicity, only one management client 114 is shown in FIG. 1, although 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Giammaria’s teaching which manage and deploy extensions to core deployment patterns, by identifying one or more instances of the core deployment pattern that are executing on a computing system as suggested by Madsen, as Madsen would enable other applications to manage the example virtual computing environment and access the example virtualization platforms and/or the example virtual machines.

Claim 2
Claim 3
Claim 9
Claim 4
Claim 10
Claim 5
Claim 3
Claim 6
Claim 4
Claim 7
Claim 5


  	Claims 1-7 are rejected on the ground of obviousness-double patenting as being unpatentable over claims 1-4 and 8-9 of the Patent No. 9,934,013 in view of Madsen et al. (US Pub. No. 2015/0074659) and further in view of Yu et al. (US Pub. No. 2012/0331519).  
Instant application
Pat. No. 9,934,013
Claim 1 + 2
1. A system comprising: 
a memory; anda processor communicatively coupled to the memory, wherein the processor is configured to perform a method comprising:
detecting an event relating to a core deployment pattern;
querying, in response to the event, a tool registry to identify one or more extension deployment patterns for use with the core deployment pattern;
retrieving, based upon the query, one or more extension deployment components, the one or more extension deployment components including at least one monitoring component that is 
identifying one or more instances of the core deployment pattern that are executing on a computing system; and
deploying at least one of the one or more extension deployment components on top of one or more instances of the one or more core deployment patterns, causing the at least one monitoring component to be installed on the respective instances.
2. The system of claim 1, wherein the method further comprises:identifying, automatically, one or more deployed instances of one or more core deployment patterns;
updating, automatically, the tool registry with agent installable files;
accessing, automatically, for each of the one or more core deployment patterns, environmental information, the environmental information indicating an environment in which each instance of the one or more core deployment patterns is deployed; and
filtering, automatically, the one or more extension deployment components based, at least in part, upon the environmental information and metadata of the one or more extension deployment components, wherein the metadata of the one or more extension deployment components indicates one or more environments in which the one or more extension deployment components are configured to be deployed.

1. A system for deploying extensions to core deployment patterns stored in a first software repository, the system comprising: at least one computer processor circuit;  and at least one computer readable medium storing 
executable instructions that, when executed, cause the at least one processor 
circuit to: identify, automatically by a management tool handler, one or more deployed instances of one or more core deployment patterns;  detect, automatically by the management tool handler, an event relating to a registration of a component;  query, automatically by the management tool 
handler and in response to the event, a tool registry to identify one or more extension deployment patterns for use with the one or retrieve, automatically by the management tool handler and based upon the query, one or more extension deployment components from a second software repository;  access, automatically by the management tool handler, for each of the one or more core deployment patterns, environmental information, the environmental information indicating an environment in which each instance of the one or more core deployment patterns is deployed;  filter, automatically by the management tool handler, the one or more extension deployment components based, at least in part, upon the environmental information and metadata of the one or more extension deployment components, wherein the metadata of the one or more extension deployment components indicates one or more environments in which the one or more extension deployment components are configured to be deployed;  and deploy, automatically by the management tool handler and in response to the filtering of the extension deployment components, at least one 
of the one or more extension deployment components on top of one or more instances of the one or more core deployment patterns, causing management agents to be installed on the respective instances.
bold below, as this being the only difference between the claims.

However, Madsen teaches “the one or more extension deployment components including at least one monitoring component that is configured to monitor a component of the core deployment pattern;” (see paragraph [0034], in the illustrated example of FIG. 1, in response to the package portal 124 receiving a request to install virtual machine 110 onto a host machine 104, the package portal 124 installs an example installation handler 128 on the management client 114.  In the illustrated example, the installation handler 128 is a browser plug-in. For example, the installation handler 128 may be a web-based plug-in for the web browser 116.  In some examples, the installation handler 128 facilitates installing and/or upgrading a virtual machine on a host machine by providing interoperability between the package portal 124 and the web browser 116.  For example, the installation handler 128 may provide an interface (e.g., a JavaScript application program interface (API)) for the package portal 124 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Giammaria’s teaching which manage and deploy extensions to core deployment patterns, by using an extension to monitor a component of the core deployment pattern as suggested by Madsen, as Madsen would allow monitoring the initialization progress of the packaged virtual machine. For example, an installation handler may query about the boot state of the packaged virtual machine. JavaScript Object Notation (JSON) documents may be used including a progress count on the initialization when polled by, for example, the installation handler.
Yu, teaches “updating, automatically, the tool registry with agent installable files;” (see paragraph [0018] updating tool registry of environment specific files).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Giammaria and Madsen, by automatically, the tool registry with agent installable files as suggested by Yu, Yu provides the specific filters/policies/rules that can be used in components validation for deployment patterns. Thus ensuring components to meet environment specific configuration parameters in an automated fashion, which is more efficient than manual review and reconciliation. 

Claim 8
Claim 4
Claim 9
Claim 5
Claim 2
Claim 6
Claim 3
Claim 7
Claim 4



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8, 10-12 and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Madsen et al. (US Pub. No. 2015/0074659 – hereinafter Madsen - Provisional 61/874,899 filed on September 6, 2013).
With respect to claim 1, Madsen teaches a system (see figures 1 and 11) comprising:    	a memory (see figure 11, memory 1114, 1113) and   	a processor communicatively coupled to the memory (see figure 11, processor 1112), wherein the processor is configured to perform a method comprising:   		detecting an event relating to a core deployment pattern (in view of paragraph [0026] of the instant application a management tool handler is configured to detect an event (e.g. registration of a component/instance). Madsen in paragraphs [0015]-[0016], examples disclosed herein include a package portal that is accessible by a web browser to initiate installation (i.e. management tool).  For example, a user may navigate to a web page using a web browser on a management client, provide user credentials, verify licenses, and select a virtual machine to install.  The example package portal prompts the user for information regarding the specific installation (e.g., a web-based installation handler onto the user's client with information used by the installation handler to deploy the virtual machine to the target host machine. For example, the package portal may identify the location of a source file (e.g., a virtual machine package corresponding to the selected virtual machine) to deploy and set the hostname and the provided login credentials of the target host machine as provided by the user.  In some examples, the installation handler, once loaded onto the management client, verifies the information (e.g., checks security certificates, etc.) and initiates a deployment tool to deploy the identified virtual machine package to the target host machine. Furthermore, see paragraphs [0035]-[0036], [0043] and tables 1-3). Examiner notes: in here a package portal (i.e. management tool handler) is used through a web browser in order to handle deployment of virtual machines/instances/components to a target host machine (i.e. event).   		querying, in response to the event, a tool registry to identify one or   	more extension deployment patterns for use with the core deployment   	pattern (see paragraphs [0024], [0026], [0043]-[0044], [0051] and figures 1-2 (VM package 126, repository 120 (i.e. registry), installation handler 206), the virtual machine package 126 is loaded by the example virtualization platform 108.  In the illustrated example of figure 2, the virtual machine package 126 is provided with an example script executor 212 and example virtual machine templates 214-216.  The example script executor 212 of FIG. 2 executes scripts that may be provided with the virtual machine package 126.  For example, the script executor 212 may execute first Examiner notes: in here a VM package 126 is being selected/searched/queried from repository 120 to provide/deploy virtual machine templates (i.e. patterns for use)).   		retrieving, based upon the query, one or more extension deployment   	components, the one or more extension deployment components including   	at least one monitoring component that is configured to monitor a   	component of the core deployment pattern (see paragraph [0034], in the illustrated example of FIG. 1, in response to the package portal 124 receiving a request to install virtual machine 110 onto a host machine 104, the package portal 124 installs an example installation handler 128 on the management client 114.  In the illustrated example, the installation handler 128 is a browser plug-in. For example, the installation handler 128 may be a web-based plug-in for the web browser 116.  In some examples, the installation handler 128 facilitates installing and/or upgrading a virtual machine on a host machine by providing interoperability between the package portal 124 and the web browser 116.  For example, the installation handler 128 may provide an interface (e.g., a JavaScript application program interface (API)) for the package portal 124 to initiate a deployment tool to stream a virtual machine package to a host machine. See paragraph [0052], in some examples, the installation handler 128 may utilize services of the virtualization platform 108 during the installation phase. For example, virtual machine generate a link to monitor the installation progress of the virtual machine(s). For example, the installation handler 128 may poll a progress monitoring service provided with the virtual machine template 214 using the IP address provided by the virtual machine tools 218. See paragraph [0055] and figure 3, virtual machine template 214 is provided with an example web server 306 to monitor initialization progress of the packaged virtual machine 111.  In the illustrated example, the web server 306 of FIG. 3 is a server that the installation handler may query about the boot state of the packaged virtual machine 111.  For example, the web server 306 may provide JavaScript Object Notation (JSON) documents including a progress count on the initialization when polled by, for example, the installation handler 128.  In some examples, the web server 306 may utilize security tokens to establish secure two-way communication with the installation handler 128.  In some examples, the web server 306 is provided with a management interface (e.g., a web page interface) to enable a user to perform additional customizations of the packaged virtual machine after the first boot up of the virtual machine 111. Furthermore, see tables 1-3, in particular table 1 shows virtual machine template including VMT0-VMT6 where one of them is a virtualization manager (i.e. monitor component)).    		identifying one or more instances of the core deployment pattern   	that are executing on a computing system (see paragraphs [0029]-[0031 and figure 1, to manage the virtual computing environment 101, the example virtual computing environment 101 of FIG. 1 includes an example virtualization manager 112. and  		deploying at least one of the one or more extension deployment   	components on top of one or more instances of the one or more core   	deployment patterns, causing the at least one monitoring component to be   	installed on the respective instances (see paragraph [0033], in the illustrated example of FIG. 1, a package development entity such as VMware, Inc. operates and/or hosts the example package hosting server 118. The package hosting server 118 of the illustrated example is a server that responds to requests for installing and/or upgrading one or more virtual machine(s) (e.g., an enterprise software suite).  For example, a user may access an example package portal 124 via the web browser 116 of the client 114.  the package portal 124 may enable a user to select one or more virtual machines 110 to install or upgrade onto a host machine 104. For example, the package portal 124 may be provided with a graphical user interface for enabling a user to interact with the package portal 124 and to select virtual machines 110 to install or upgrade.  In the illustrated example of FIG. 1, the package portal 124 is a static, HTML webpage designed using cascading style sheets (CSS).  However, the package portal 124 may be developed using other styles such as HTML5, JavaScript and/or CSS.  In some examples, the package portal 124 and the package hosting server 118 are integrated.  In some examples, the package portal 124 is retrieved by the package hosting server 118 from, for example, the repository 120. Furthermore, see paragraph [0073]).  	With respect to claim 5, Madsen teaches wherein the event is the deployment of a core deployment pattern (see paragraphs [0015]-[0016], examples disclosed herein include a package portal that is accessible by a web browser to initiate installation (i.e. management tool).  For example, a user may navigate to a web page using a web browser on a management client, provide user credentials, verify licenses, and select a virtual machine to install.  The example package portal prompts the user for information regarding the specific installation (e.g., a target host machine locator, login credentials for the target host machine, etc.) and installs (e.g., automatically, near automatically, limited user input, etc.) a web-based installation handler onto the user's client with information used by the installation handler to deploy the virtual machine to the target host machine. For example, the package portal may identify the location of a source file (e.g., a virtual machine package corresponding to the selected virtual With respect to claim 6, Madsen teaches wherein the event is the registration of a new management tool corresponding to an extension deployment pattern (see paragraphs [0015]-[0016], examples disclosed herein include a package portal that is accessible by a web browser to initiate installation (i.e. management tool).  For example, a user may navigate to a web page using a web browser on a management client, provide user credentials, verify licenses, and select a virtual machine to install.  The example package portal prompts the user for information regarding the specific installation (e.g., a target host machine locator, login credentials for the target host machine, etc.) and installs (e.g., automatically, near automatically, limited user input, etc.) a web-based installation handler onto the user's client with information used by the installation handler to deploy the virtual machine to the target host machine. For example, the package portal may identify the location of a source file (e.g., a virtual machine package corresponding to the selected virtual machine) to deploy and set the hostname and the provided login credentials of the target host machine as provided by the user.  In some examples, the installation handler, once loaded onto the management client, verifies the information (e.g., checks security certificates, etc.) and initiates a deployment tool to deploy the identified virtual machine With respect to claim 7, Madsen teaches wherein the event is a registration of a new management tool corresponding to an extension deployment pattern (see paragraphs [0015]-[0016], examples disclosed herein include a package portal that is accessible by a web browser to initiate installation (i.e. management tool).  For example, a user may navigate to a web page using a web browser on a management client, provide user credentials, verify licenses, and select a virtual machine to install.  The example package portal prompts the user for information regarding the specific installation (e.g., a target host machine locator, login credentials for the target host machine, etc.) and installs (e.g., automatically, near automatically, limited user input, etc.) a web-based installation handler onto the user's client with information used by the installation handler to deploy the virtual machine to the target host machine. For example, the package portal may identify the location of a source file (e.g., a virtual machine package corresponding to the selected virtual machine) to deploy and set the hostname and the provided login credentials of the target host machine as provided by the user.  In some examples, the installation handler, once loaded onto the management client, verifies the information (e.g., checks security certificates, etc.) and initiates a deployment tool to deploy the identified virtual machine package to the target host machine. Furthermore, see paragraphs [0035]-[0036], [0043]).  	With respect to claim 8, Madsen teaches wherein the extension deployment components include one or more selected from the group consisting of: a virtual machine, a web server, a software application, a software service, a database, and a database management system (see paragraphs [0024], [0026], [0043]-[0044], [0051] and figures 1-2 (VM package 126, repository 120 (i.e. registry), installation handler 206), the virtual machine package 126 is loaded by the example virtualization platform 108.  In the illustrated example of figure 2, the virtual machine package 126 is provided with an example script executor 212 and example virtual machine templates 214-216.  The example script executor 212 of FIG. 2 executes scripts that may be provided with the virtual machine package 126.  For example, the script executor 212 may execute first boot scripts to trigger installing the software provided with the virtual machine package 126 in the virtualization platform 108.  In some examples, the script executor 212 of FIG. 2 executes a script (e.g., an execution flow) to deploy the example virtual machine templates 214-216 in a pattern or order.  For example, the installation handler 128 may select virtual machines to boot, and then the script executor 212 may coordinate deploying the virtual machine templates 214-216. Furthermore, see tables 1-3).  	With respect to claim 10, Madsen teaches a system (see figures 1 and 11) comprising:   	a memory (see figure 11, memory 1114, 1113) and   	a processor communicatively coupled to the memory (see figure 11, processor 1112), wherein the processor is configured to perform a method comprising:  	  	querying a tool registry to identify one or more extension deployment   	patterns for use with a core deployment pattern (see paragraphs [0024], Examiner notes: in here a VM package 126 is being selected/searched/queried from repository 120 to provide/deploy virtual machine templates (i.e. patterns for use)).   		retrieving, based upon the query, at least one monitoring component   	that is configured to monitor a component of the core deployment pattern (see paragraph [0034], in the illustrated example of FIG. 1, in response to the package portal 124 receiving a request to install virtual machine 110 onto a host machine 104, the package portal 124 installs an example installation handler 128 on the management client 114.  In the illustrated example, the installation handler 128 is a browser plug-in. For example, the installation handler 128 may be a web-based plug-in for the web browser 116.  In some examples, the installation handler 128 facilitates installing and/or upgrading a virtual machine on a host machine by providing interoperability between the package portal 124 and the web browser 116.  For example, the installation handler 128 may provide an interface (e.g., a JavaScript application program interface (API)) for the package portal 124 to initiate a deployment tool to stream a virtual machine package to a host machine. See paragraph [0052], in some examples, the installation handler 128 may utilize services of the virtualization platform 108 during the installation phase. For example, virtual machine tools 218 may provide an updated IP address of the virtualization platform 108 after a system boot.  In some such examples, the installation generate a link to monitor the installation progress of the virtual machine(s). For example, the installation handler 128 may poll a progress monitoring service provided with the virtual machine template 214 using the IP address provided by the virtual machine tools 218. See paragraph [0055] and figure 3, virtual machine template 214 is provided with an example web server 306 to monitor initialization progress of the packaged virtual machine 111.  In the illustrated example, the web server 306 of FIG. 3 is a server that the installation handler may query about the boot state of the packaged virtual machine 111.  For example, the web server 306 may provide JavaScript Object Notation (JSON) documents including a progress count on the initialization when polled by, for example, the installation handler 128.  In some examples, the web server 306 may utilize security tokens to establish secure two-way communication with the installation handler 128.  In some examples, the web server 306 is provided with a management interface (e.g., a web page interface) to enable a user to perform additional customizations of the packaged virtual machine after the first boot up of the virtual machine 111. Furthermore, see tables 1-3, in particular table 1 shows virtual machine template including VMT0-VMT6 where one of them is a virtualization manager (i.e. monitor component)).    		identifying one or more instances of the core deployment pattern that   	are executing on a computing system (see paragraphs [0029]-[0031 and figure 1, to manage the virtual computing environment 101, the example virtual computing environment 101 of FIG. 1 includes an example virtualization manager 112. The example virtualization manager 112 provides a single point of control (or point of and  		deploying the at least one monitoring component on at least one   	instance of the one or more instances of the core deployment pattern (see paragraph [0033], in the illustrated example of FIG. 1, a package development entity such as VMware, Inc. operates and/or hosts the example package hosting server 118. The package hosting server 118 of the illustrated example is a server that responds to requests for installing and/or upgrading one or more virtual machine(s) (e.g., an enterprise software suite).  For example, a user may access an example package portal 124 via the web browser 116 of the client 114.  In some such examples, the package portal 124 may enable a user to select one or more virtual machines 110 to install or upgrade onto a host machine 104. For example, the package portal 124 may be With respect to claim 11, Madsen teaches the method further comprising:
detecting an event relating to the core deployment pattern, wherein the querying is performed in response to detecting the event (in view of paragraph [0026] of the instant application a management tool handler is configured to detect an event (e.g. registration of a component/instance). Madsen in paragraphs [0015]-[0016], examples disclosed herein include a package portal that is accessible by a web browser to initiate installation (i.e. management tool).  For example, a user may navigate to a web page using a web browser on a management client, provide user credentials, verify licenses, and select a virtual machine to install.  The example package portal prompts the user for information regarding the specific installation (e.g., a target host machine locator, login credentials for the target host machine, etc.) and installs (e.g., automatically, near automatically, limited user input, etc.) a web-based installation handler onto the user's client with information used by the installation handler to deploy the virtual machine to the target host machine. For example, the package portal may identify the location of a source file (e.g., a virtual machine package corresponding to Examiner notes: in here a package portal (i.e. management tool handler) is used through a web browser in order to handle deployment of virtual machines/instances/components to a target host machine (i.e. event).   	With respect to claim 12, Madsen teaches wherein the at least one monitoring component is an extension deployment component associated with the core deployment pattern (see paragraph [0034], in the illustrated example of FIG. 1, in response to the package portal 124 receiving a request to install virtual machine 110 onto a host machine 104, the package portal 124 installs an example installation handler 128 on the management client 114.  In the illustrated example, the installation handler 128 is a browser plug-in. For example, the installation handler 128 may be a web-based plug-in for the web browser 116.  In some examples, the installation handler 128 facilitates installing and/or upgrading a virtual machine on a host machine by providing interoperability between the package portal 124 and the web browser 116.  For example, the installation handler 128 may provide an interface (e.g., a JavaScript application program interface (API)) for the package portal 124 to initiate a deployment tool to stream a virtual machine package to a host machine. See paragraph [0052], in some examples, the installation handler 128 may utilize services of the virtualization generate a link to monitor the installation progress of the virtual machine(s). For example, the installation handler 128 may poll a progress monitoring service provided with the virtual machine template 214 using the IP address provided by the virtual machine tools 218. See paragraph [0055] and figure 3, virtual machine template 214 is provided with an example web server 306 to monitor initialization progress of the packaged virtual machine 111.  In the illustrated example, the web server 306 of FIG. 3 is a server that the installation handler may query about the boot state of the packaged virtual machine 111.  For example, the web server 306 may provide JavaScript Object Notation (JSON) documents including a progress count on the initialization when polled by, for example, the installation handler 128.  In some examples, the web server 306 may utilize security tokens to establish secure two-way communication with the installation handler 128.  In some examples, the web server 306 is provided with a management interface (e.g., a web page interface) to enable a user to perform additional customizations of the packaged virtual machine after the first boot up of the virtual machine 111. Furthermore, see tables 1-3, in particular table 1 shows virtual machine template including VMT0-VMT6 where one of them is a virtualization manager (i.e. monitor component)).    	With respect to claim 16, Madsen teaches a system (see figures 1 and 11) comprising:   	a memory (see figure 11, memory 1114, 1113) and  	a processor communicatively coupled to the memory (see figure 11, processor 1112), wherein the processor is configured to perform a method comprising:  		identifying a first instance of a core deployment pattern that is   	executing on a computing system (see paragraphs [0029]-[0031 and figure 1, to manage the virtual computing environment 101, the example virtual computing environment 101 of FIG. 1 includes an example virtualization manager 112. The example virtualization manager 112 provides a single point of control (or point of access) to the virtual computing environment 101. In the illustrated example, the virtualization manager 112 manages the assignments of virtual machines 110 to be virtualized on corresponding ones of the host machines 104, and manages the assignments of resources of the host machines 104 to the virtual machines 110.  In the illustrated example, the virtual computing environment 101 is accessible via an example management client 114. For example, a virtual machine 110 in the virtual computing environment 101 may be accessed via a web access interface such as an example web browser 116 of the client 114.  In some examples, the virtualization manager 112 may include one or more interfaces that enable other applications to manage the example virtual computing environment 101 and access the example virtualization platforms 108 and/or the example virtual machines 110.  In addition, for simplicity, only one management client 114 is shown in FIG. 1, although multiple clients may be present. Examiner notes: instances 110 running/executing accessed via web interface.  		determining an operating environment for the first instance (see paragraphs [0019], [0031], to manage the virtual computing environment 101, the Examine notes: determining original instance compatibility in order to deploy a virtual machine template.    		querying a tool registry to identify a plurality of monitoring agents for   	use with the core deployment pattern (see paragraph [0019], deploying a plurality parallel virtual machine templates, providing services and applications. For example, the virtual machine templates may include and/or identify virtual hardware, guest operating system and/or software applications to enable the virtual machine to   		selecting, based at least in part on the operating environment, a first   	monitoring agent of the plurality of monitoring agents to deploy on the first   	instance of the core deployment pattern (see paragraph [0019], deploying a plurality parallel virtual machine templates, providing services and applications. For example, the virtual machine templates may include and/or identify virtual hardware, guest operating system and/or software applications to enable the virtual machine to execute on a virtualized platform. See tables 1-3 and paragraphs [0020]-[0026], identifying, selecting and installing virtual machine templates that may be used to deploy an enterprise software suite.  Each row illustrates an example virtual machine template and the corresponding service(s) included in the template) and  		installing the first monitoring agent on the first instance of the core   	deployment pattern (see paragraph [0019], deploying a plurality parallel virtual machine templates, providing services and applications. For example, the virtual machine templates may include and/or identify virtual hardware, guest operating system and/or software applications to enable the virtual machine to execute on a virtualized platform. See tables 1-3 and paragraphs [0020]-[0026], identifying, selecting and installing virtual machine templates that may be used to deploy an enterprise software suite.  Each row illustrates an example virtual machine template and the corresponding service(s) included in the template).With respect to claim 17, Madsen teaches wherein the method further comprises:  	detecting an event relating to the core deployment pattern (in view of paragraph [0026] of the instant application a management tool handler is configured to detect an event (e.g. registration of a component/instance). Madsen in paragraphs [0015]-[0016], examples disclosed herein include a package portal that is accessible by a web browser to initiate installation (i.e. management tool).  For example, a user may navigate to a web page using a web browser on a management client, provide user credentials, verify licenses, and select a virtual machine to install.  The example package portal prompts the user for information regarding the specific installation (e.g., a target host machine locator, login credentials for the target host machine, etc.) and installs (e.g., automatically, near automatically, limited user input, etc.) a web-based installation handler onto the user's client with information used by the installation handler to deploy the virtual machine to the target host machine. For example, the package portal may identify the location of a source file (e.g., a virtual machine package corresponding to the selected virtual machine) to deploy and set the hostname and the provided login credentials of the target host machine as provided by the user.  In some examples, the installation handler, once loaded onto the management client, verifies the information (e.g., checks security certificates, etc.) and initiates a deployment tool to deploy the identified virtual machine package to the target host machine. Furthermore, see paragraphs [0035]-[0036], [0043] and tables 1-3), wherein the querying is performed in response to detecting the event (see paragraphs [0024], [0026], [0043]-[0044], [0051] and figures 1-2 (VM package 126, repository 120 (i.e. registry), Examiner notes: this limitation contains same rationale of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen et al. (US Pub. No. 2015/0074659) in view of Yu et al. (US Pub. No. 2012/0331519 – hereinafter Yu – IDS 08/09/2019).
  	With respect to claim 2, Madsen teaches wherein the method further comprises:   	identifying, automatically, one or more deployed instances of one or more core deployment patterns (see paragraphs [0029]-[0031 and figure 1, to manage the virtual computing environment 101, the example virtual computing environment 101 of FIG. 1 includes an example virtualization manager 112. The example virtualization manager 112 provides a single point of control (or point of access) to the virtual computing environment 101. In the illustrated example, the virtualization manager 112 manages the assignments of virtual machines 110 to be virtualized on corresponding ones of the host machines 104, and manages the assignments of resources of the host machines 104 to the virtual machines 110.  In the illustrated example, the virtual computing environment 101 is accessible via an example management client 114. For example, a virtual machine 110 in the virtual computing environment 101 may be accessed via a web access interface such as an example web browser 116 of the client 114.  In some examples, the virtualization manager 112 may include one or more interfaces that enable other applications to manage the example virtual computing environment 101 and access the example virtualization platforms 108 and/or the example virtual machines 110.  In addition, for simplicity, only one management client 114 is shown in FIG. 1, although multiple clients may be present).updating, automatically, the tool registry with agent installable files; 	accessing, automatically, for each of the one or more core deployment patterns, environmental information, the environmental information indicating an environment in which each instance of the one or more core deployment patterns is deployed; and  	filtering, automatically, the one or more extension deployment components based, at least in part, upon the environmental information and metadata of the one or more extension deployment components, wherein the metadata of the one or more extension deployment components indicates one or more environments in which the one or more extension deployment components are configured to be deployed.
However, in an analogous art, Yu teaches:  	updating, automatically, the tool registry with agent installable files (see paragraph [0018] updating tool registry of environment specific files and note Madsen as in [0014] such files are installable files to deploy).
  	accessing, automatically, for each of the one or more core deployment patterns, environmental information, the environmental information indicating an environment in which each instance of the one or more core deployment patterns is deployed (see paragraphs [0021]-[0022] wherein defined configuration information for each deployment pattern as topology and further includes environment information as production, QA (i.e. test) or development, etc. See paragraphs [0027]-[0029] wherein the configuration information specific to the environment is retrieved, which is accessing  and  	filtering, automatically, the one or more extension deployment components based, at least in part, upon the environmental information and metadata of the one or more extension deployment components, wherein the metadata of the one or more extension deployment components indicates one or more environments in which the one or more extension deployment components are configured to be deployed (see paragraphs [0031] and [0039] wherein the components of an extension (i.e. application components) to be deployed are filtered based upon being correct for the target environment (i.e. the environmental information of the core deployment), which is determined by the environment specific configuration information with a topology (deployment pattern) and environmental information. Such filtering removes the parameters/components that are not correct for a particular environment and replaces them. See also paragraphs [0011]-[0012] and [0014]-[0015] describing environment specific configuration information including topology/pattern and [0027]-[0029] access such information for deploying extension as application).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Yu with the teachings of Madsen. One having ordinary skill in the art would have been motivated to combine the filtering for deploying to different environments based on stored environment specific configuration information including topology patterns of Yu With respect to claim 3, Yu teaches wherein the environment in which each instance of the one or more core deployment patterns is deployed is one of the group consisting of a test environment, a development environment, and a production environment (see paragraph [0011] wherein the environments disclosed are a “quality assurance (QA) environment” which is a test environment, a “development environment”, and a “production environment.” And note that the QA environment is explicitly described as “for testing purposes." See also paragraphs [0012] and [0014]).  	With respect to claim 4, the combination of Madsen and Yu teaches wherein the one or more deployed instances of one or more core deployment patterns includes a first instance, the first instance being deployed in a test environment, and wherein the filtering the one or more extension deployment components based upon the environmental information and metadata of the one or more extension deployment components includes: (Yu, see figure 1 and paragraphs [0011]-[0012], [0014]-[0015] and [0031] wherein a specific deployed pattern in an   	identifying a first extension deployment component (Madsen, see tables 1-3 and at least paragraphs [0024], [0026] virtual machine package includes deployment information “execution flow” or “an installation pattern” to deploy the package software in a desired pattern. Thus, in some examples in which a virtual machine package deployed to a host machine includes one or more virtual machine templates).  	determining, based on metadata for the first extension deployment component, that the first extension deployment component should not be deployed in test environments (Yu, see paragraphs [0027]-[0031], [0037], and [0039] wherein the filtering is based on the application parameter components (i.e. extension deployment components) and their related data (i.e. metadata) indicating correct environment, including explicitly being correct (i.e. should or should not be deployed) for a QA (i.e. test) environment) and  	removing the first extension deployment component from the one or more extension deployment components to be deployed on top of the first instance (Yu, see paragraphs [0031] and [0039] wherein the filtering based on environmental information includes removing and replacing the specific application component and replacing requires first removing).  	With respect to claims 14-15, the claim is directed to a system that corresponds to the system recited in claims 2-3, respectively (see the rejection of claims 2-3 above).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen et al. (US Pub. No. 2015/0074659) in view of Qureshi et al. (US Pat. No. 9,916,233 – hereinafter Qureshi).  	With respect to claim 18, Madsen is silent to disclose wherein the selecting the first monitoring agent comprises:   	determining an acceptable performance impact of the monitoring agent based on the operating environment of the first instance.  	However, in an analogous art, Qureshi teaches wherein the selecting the first monitoring agent comprises:   	determining an acceptable performance impact of the monitoring agent based on the operating environment of the first instance (see figure 7 and column 13 lines 33-44, multiple test containers may be installed with different software packages, and each test container may be caused to perform tests on its installed software package in parallel with other test containers.  In some implementations, the operating system 306B and/or one or more of applications 308B may be instrumented to measure the execution performance of the software, trap errors, and/or provide trace information to the deployment agent 314.  The deployment agent 314 may, in turn, communicate the provided information to a testing framework of the deployment service for determination of the level of success of the testing).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Madsen’s teaching, by determining an acceptable performance impact of the monitoring agent based on the operating environment of the first instance as suggested by Qureshi, as .
  	With respect to claim 20, Qureshi teaches wherein the operating environment in which the first instance of the core deployment pattern is deployed is one of the group consisting of a test environment, a development environment, and a production environment (see figures 1-2, 4-6 and 9, testing environment and deployment services).
Allowable Subject Matter
Claims 9, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192